Third District Court of Appeal
                               State of Florida

                         Opinion filed March 3, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

            Nos. 3D19-751; 3D19-750; 3D19-744; 3D19-741
      Lower Tribunal Nos. 16-551-K; 16-494-K; 16-550-K; 16-549-K
                          ________________


                         Alfred F. Rehm, et al.,
                                 Appellants,

                                     vs.

            Pritam Singh and Ann E. Johnston, et al.,
                                 Appellees.


     Appeals from the Circuit Court for Monroe County, Luis M. Garcia,
Judge.

      Shannin Law Firm, P.A., Nicholas A. Shannin and Carol B. Shannin
(Orlando), for appellants.

      Smith Hawks, PL, Barton W. Smith and Christopher B. Deem, for
appellees.


Before LOGUE, LINDSEY and GORDO, JJ.

     PER CURIAM.

     Affirmed.